Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamisaka et al. (JP 2009-221603) (hereinafter “Kamisaka”) in view of Fang et al. (US 2014/0255240 A1) (hereinafter “Fang”), taken in evidence of Bandyopadhyay et al. The Ti-Al-C System, Journal of Phase Equilibria Vol. 21 No. 2 (2000) (hereinafter “Bandyopadhyay”).

The Examiner is using the translation of JP 2009-221603 that Applicant provided with the IDS filed 7/11/2019.

Regarding claims 1 and 8, Kamisaka teaches a method for producing spherical titanium alloy powder where first the titanium alloy is subjected to hydrogen embrittlement in which the alloy is heat-treated and carried out in a hydrogen atmosphere (Kamisaka, [0012]). Moreover, Kamisaka teaches, although the temperature conditions of heat-treatment change with composition of the titanium alloy, it is desirable to make it preferably more than beta temperature of transformation defined with the alloy composition of each titanium alloy (Kamisaka, [0012]). Kamisaka also teaches that the titanium alloy contains a metallic element of a low melting point which includes aluminum as the alloying element, more specifically Ti-6Al-4V (Kamisaka, [0013] and [0022]). Kamisaka then teaches that the titanium alloy is ground and then subjected to dehydrogenation treatment in a vacuum (Kamisaka, [0014-0015]). 


While Kamisaka teaches that although the temperature conditions of heat-treatment change with composition of the titanium alloy, it is desirable to make it preferably more than beta temperature of transformation defined with the alloy composition of each titanium alloy (Kamisaka, [0012]), Kamisaka does not explicitly disclose that the set temperature ranges from 1100-1600°C.

With respect to the difference, Fang teaches a method for producing titanium alloys in which the alloy is sintered in a hydrogen atmosphere and the sintering temperature can be any temperature that corresponds to the beta phase region with a given hydrogen content and is determined based on the composition of the titanium alloy (Fang, [0047] and [0050]). Fang also teaches that the sintering temperature can be from 1000-1500°C when the titanium alloy is Ti-6Al-4V (Fang, [0049]).
As Fang expressly teaches, performing sintering in a hydrogen atmosphere at temperatures in the beta region allows for faster self-diffusion of the titanium and a solid solution 
Further, given Fang teaches the sintered titanium material with microstructure of beta phase achieved by sintering under a partial hydrogen pressure at temperature of from 1000-1500°C for a time period, it is clear that sintering at such temperatures for the time period would sufficiently achieve having the microstructure of beta phase in the sintered titanium material (Fang, [0049]). 
Kamisaka and Fang are analogous art as they are both drawn to a method of hydrogenating-dehydrogenating TiAl alloys (Kamisaka, Abstract; Fang, Abstract).
In light of the motivation to have a temperature during hydrogenation of 1000-1500°C to be above the beta phase transformation of a TiAl alloy as taught in Fang above, it therefore would have been obvious to one of ordinary skill in the art to use a temperature between 1000-1500°C during the hydrogen embrittlement heat treatment of Kamisaka in order to allow for faster self-diffusion of the titanium and reduce the activation energy of titanium self-diffusion due to the decrease of bonding strength due to the presence of comparatively weak Ti-H bonds therefore helping to achieve full densification during the sintering step, wherein using the temperature for a time period would sufficiently achieve having the microstructure of beta phase in the sintered titanium material in Kamisaka, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claim 2, Kamisaka also teaches that the titanium alloy containing metallic elements can be Ti-6Al-4V (Kamisaka, [0022]), and when the hydrogen embrittlement heat-treatment temperature ranges from 1000-1500°C as taught in Kamisaka in view of Fang above, the Ti-6Al-4V alloy would be completely transformed into beta-phase as evidenced by Bandyopadhyay and the Ti-Al binary phase diagram (Bandyopadhyay, lines added in Figure 2). 
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    397
    539
    media_image1.png
    Greyscale

The vertical line on the Ti-Al binary phase diagram of Bandyopadhyay, indicates when the amount of Al is 6 wt.% and the two horizontal lines indicate when the hydrogen embrittlement heat-treatment is between 1000-1500°C, substantially all of the overlapping range falls within the beta-phase of Ti. The hydrogen embrittlement heat-treatment temperature ranging from 1000-1500°C of Kamisaka in view of Fang overlaps with to wherein the set temperature is equal to or higher than a temperature at which the TiAl alloy is completely phase-transformed to the beta phase of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 3, the hydrogen embrittlement heat-treatment temperature ranges from 1000-1500°C as taught in Kamisaka in view of Fang above, and as further evidenced by the Ti-Al Binary phase diagram of Bandyopadhyay 1500°C would be below the melting temperature of 1670°C (Bandyopadhyay, Figure 2). Therefore, the 1000-1500°C temperature range for hydrogen embrittlement heat-treatment of Kamisaka in view of Fang corresponds to wherein the set temperature is a temperature lower than a melting point of the TiAl alloy of the present invention.

Alternatively, given the titanium alloy and the temperature in Kamisaka in view of Fang, i.e., 1000-1500°C, are substantially identical to the TiAl alloy and the set temperature lower than a melting point of the TiAl alloy, used in the present invention, it is clear that the temperature 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5, Kamisaka also teaches that the hydrogen pressure in a furnace during hydrogen embrittlement was set to 0.1MPa, i.e., atmospheric pressure or 1 atm (Kamisaka, [0022]). The hydrogen pressure being 0.1 MPa of Kamisaka corresponds to wherein the hydrogenation treatment is performed in an environment in which a partial pressure of hydrogen becomes equal to or higher than an atmospheric pressure of the present invention. 

Regarding claim 6, it is noted that the present claims require crushing a TiAl alloy which has been subjected to the dehydrogenation treatment by the hydrogenation-dehydrogenation method for a TiAl alloy of claim 1, while Kamisaka discloses hydrogen embrittlement, grinding, then dehydrogenation, however, it is noted that switching the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). 
Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including hydrogen embrittlement, dehydrogenation, then grinding, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Regarding claim 7, all elements of claim 1 are taught above and Kamisaka further teaches that after hydrogen embrittlement, the titanium alloy undergoes grinding to form a powder and then subjecting the titanium alloy powders to dehydrogenation (Kamisaka, [0014-0015]). The hydrogen embrittlement, grinding, and dehydrogenation of Kamisaka corresponds to a method for producing a TiAl alloy powder comprising crushing a TiAl alloy which has been subjected to the hydrogenation treatment by the hydrogenation-dehydrogenation method for a TiAl alloy according to claim 1 and performing dehydrogenation treatment of the crushed TiAl alloy of the present invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1732              


                                                                                                                                                                                          /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732